Name: COMMISSION REGULATION (EC) No 1033/97 of 6 June 1997 temporarily suspending the issue of export licences for certain milk products and determining the extent to which export licences may be issued against applications currently pending
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  processed agricultural produce
 Date Published: nan

 No L 150/38 ( ENl Official Journal of the European Communities 7. 6 . 97 COMMISSION REGULATION (EC) No 1033/97 of 6 June 1997 temporarily suspending the issue of export licences for certain milk products and determining the extent to which export licences may be issued against applications currently pending THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1 587/96 (2), Having regard to Commission Regulation (EC) No 1466/95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk products f), as last amended by Regulation (EC) No 417/97 (4), and in particular Article 8 (3) thereof, Whereas the issue of the licences requested for certain products would result in an overrun of the maximum quantities which can be exported with refunds during the 12 months' period in question; whereas the issue of export licences for the products concerned should be temporarily suspended and licences only issued for certain of those products for which applications are pending and for which allocation coefficients have been fixed, HAS ADOPTED THIS REGULATION: Article 1 1 . The issue of export licences for milk and milk products falling within CN code 0406 is hereby suspended for the period 7 to 12 June 1997. 2. Licences shall be issued against applications submitted between 2 and 4 June 1997 which are currently pending and against which licences should have been issued from 9 June 1997 for products falling within CN codes 0406 30, 0406 90 13 , 0406 90 15, 0406 90 17, 0406 90 25, 0406 90 27, 0406 90 78 and 0406 90 87 for which an allocation coefficient of 0,53 has been fixed. 3 . Licences shall be issued against applications for products falling within CN code 0406 submitted between 2 and 4 June 1997 other than those referred to in para ­ graph 2, which are currently pending and against which licences should have been issued from 9 June 1997. 4. No licences shall be issued for products falling within CN code 0406 for which applications submitted on 6 June 1997 are still pending and against which licences would have been issued from 13 June 1997 . Article 2 This Regulation shall enter into force on 7 June 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 June 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 13 . 2) OJ No L 206, 16. 8 . 1996, p. 21 . 3) OJ No L 144, 28 . 6 . 1995, p. 22.M OJ No L 64, 5 . 3 . 1997, p. 1 .